DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The rejection given in section 4 of the office action mailed 24 June 2021 is withdrawn in view of applicant’s claim amendments and arguments filed 30 August 2021.  A modified grounds of rejection is given below. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koonce, Sr. (U.S. 3,565,214) in view of Mezger (U.S. 2015/0314161 A1) further in view of Spiller (U.S. 3,919,042).
     Koonce, Sr. teaches an absorbent article with of a folded felt sheet with cutout tabs (abstract, Figure 1, col 1, lines 10-15).  Mezger teaches the use of a super absorber resin to increase the ability to absorb liquid (section 0095).  Spiller teaches the use of a starch surface size on paper in order to increase the surface strength of the paper without limiting the liquid absorbent ability of the paper (col. 2, lines 45-55).   The instant invention claims an absorbent body of a pulp fiber base with a cut out and a water absorbent resin and a sizing layer.  It would have been obvious to one of ordinary skill in the art to have used a super absorber with the absorbent of Koonce, Sr. in order to increase liquid absorption because of the teachings of Mezger.  It still further would have been obvious to have applied a starch size layer to the felt of .

Applicant's arguments filed 30 August 2021 have been fully considered but they are not persuasive.
     Applicant argues that the previous rejection did not teach a sizing layer.  The Spiller reference has been added to supply this limitation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783